Order filed, June 3, 2022.




                                           In The
                                   Court of Appeals
                                         For The
                              First District of Texas
                                        ____________

                                   NO. 01-22-00358-CV

                RWS TEXAS LEASING COMPANY, LLC, Appellant

                                              V.

 ACME TRUCK LINE, INC. AND EFRAIN A. MELENDEZ VASQUEZ, Appellee


                        On Appeal from the 270th District Court
                                Harris County, Texas
                            Trial Court Case 2018-54241


                                          ORDER
       The reporter’s record in this case was due May 20, 2022. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Julia Rivera, the official (or substitute) court reporter, to file the record
in this appeal, if any, within 10 days of the date of this order.


                                        PER CURIAM